DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 13, 18, 31 and 32 have been amended; support for the amendments can be found in [0034] of the original specification.
Claims 13-32 have been examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara (US-20140205909-A1) in view of Lacoste (US-20180086646-A1).

Regarding claim 13, Yonehara discloses the preparation of a zinc negative electrode including the steps of wet mixing a zinc containing compound (ex. calcium zincate [0075]), a binder (“organic compounds”; [0123]; [0126]) and an auxiliary conductive agent ([0126]) with solvents including methanol, ethanol, propanol, and isopropanol ([0126]), press applying the mixture to a collector [0130], then drying the pressed mixture ([0132]). 

However, Yonehara fails to disclose “preparing a mixture comprising zinc oxide ZnO and/or at least one precursor of ZnO thereof, calcium hydroxide Ca(OH)2  and water H20, where a molar ratio defined by ZnO/Ca(OH)2 is included at 2/1 - ripening said mixture, so as to form calcium zincate crystals Ca(OH)2                        
                            ∙
                        
                    2Zn(OH)2                        
                            ∙
                        
                    2H20 according to a reaction defined in equation 5” and “where the mass ratio H20/(ZnO+Ca(OH)2) is between 1/1 and 1/20”.

Lacoste discloses a method for producing a zinc electrode ([0031]; [0128]), comprising at least: - preparing a mixture comprising zinc oxide ZnO ([0025]) and/or at least one precursor of ZnO thereof  ([0025]), calcium hydroxide Ca(OH)2  ([0025]) and water H20  ([0025]), where a molar ratio defined by ZnO/Ca(OH)2 ([0086]) is included at 2/1 ([0086]) - ripening said mixture, so as to form calcium zincate crystals Ca(OH)2                        
                            ∙
                        
                    2Zn(OH)2                        
                            ∙
                        
                    2H20 according to a reaction defined in equation 5 ([0043]), where the mass ratio H20/(ZnO+Ca(OH)2) is 1/1 ([0025])
  
Equation 5:                         
                            2
                            Z
                            n
                            O
                            +
                            C
                            a
                            
                                
                                    (
                                    O
                                    H
                                    )
                                
                                
                                    2
                                
                            
                            +
                            4
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                             
                            →
                            C
                            a
                            
                                
                                    (
                                    O
                                    H
                                    )
                                
                                
                                    2
                                
                            
                            ∙
                            2
                            Z
                            n
                            
                                
                                    (
                                    O
                                    H
                                    )
                                
                                
                                    2
                                
                            
                            ∙
                            2
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                        
                     ([0043])

- adding solvent ([0110]) 
- producing a zinc electrode ([0031]; [0128]) with said mixture comprising calcium zincate crystals Ca(OH)2-2Zn(OH)2-2H20.  

Lacoste further discloses that the objective of the invention is to provide “a novel process for manufacturing calcium zincate crystals that allows the manufacture of such crystals rapidly , while at the same time reducing the risks of pollution and the costs, thus making the process usable on an industrial scale” ([0022]).

Lacoste and Yonehara are analogous art from the same field of endeavor, namely the production of zinc negative electrodes comprising calcium zincate. Therefore, it would have been obvious to one of ordinary skill in the art to modify Yonehara by employing the production process of calcium zincate disclosed Lacoste prior to the wet mixing of the binder, auxiliary conductive agent, and solvent disclosed by Yonehara in order to reduce the risks of pollution and costs associated with calcium zincate production as recognized by Lacoste.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Further, regarding the limitation “adding solvent to the ripened mixture so as to interrupt the ripening by slowing the growth of the calcium zincate crystals” where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The addition of a solvent disclosed by Yonehara in the ripened mixture of Lacoste would necessarily interrupt the ripening by slowing the growth of the calcium zincate crystals because the solvent would neutralize the calcium zincate precursors as recognized by the instant specification ([0055]). 

 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant specification discloses that the addition of an alcohol ([0054]), more specifically ethanol ([0057]) to the ripened mixture slows the growth of the calcium zincate crystals. Therefore, modified Yonehara must also exhibit slowed crystal growth upon the addition of the alcoholic solvent disclosed by Yonehara.

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 14, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Lacoste) further discloses wherein said ripening is performed at ambient temperature “of less than or equal to 50° C, i.e. usually at an ambient temperature ranging from 15° C to 45° C, in particular from 18° C to 35º C and in general is about 20° C to 25° C.” ([0106]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instantly claimed range is obvious over modified Yonehara’s disclosure.

Regarding claim 15 and 25, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Lacoste) further discloses wherein the ripening is executed for a time of less than 15 minutes ([0099]). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instantly claimed range is obvious over modified Yonehara’s disclosure.

Regarding claim 16, 26 and 27, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein the added solvent is an alcohol ([0126]).  

Regarding claim 17 and 28-30, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Lacoste) further discloses wherein said calcium zincate crystals have an average size by number (“mean size is smaller than 30 µm”; [0131]) of less than 30 microns ([0122]; [0131]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instantly claimed range is obvious over modified Yonehara’s disclosure due to overlapping end points.

Regarding claim 18, 31 and 32, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein producing the zinc electrode comprises at least: 
- passing the mixture comprising calcium zincate crystals Ca(OH)2-2Zn(OH)2-2H2O in a calender (“press applied”; [0130]); 

- pressing the passed mixture (“press applied”; [0130]); 

- drying the pressed mixture ([0132]).  

Regarding claim 19, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein a binder (“organic compounds”; [0123]; [0126]) is added.  

Regarding claim 20, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein the binder is polytetrafluoroethylene ([0123]).  

Regarding claim 21, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein an additive (“conductive auxiliary agent”; [0088]) is added and said additive is selected from an arbitrary electronic conductor ([0088]).  

Regarding claim 22, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Lacoste) further discloses wherein said molar ratio defined by ZnO/Ca                        
                            
                                
                                    (
                                    O
                                    H
                                    )
                                
                                
                                    2
                                
                            
                        
                     is 2/1 ([0086]) but Lacoste fails to disclose a molar ratio of 3/1 to 6/1. However, Lacoste discloses that one of ordinary skill in the art may substantially depart from the disclosed stoichiometric proportion ([0087]).
	
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Therefore, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed molar ratio through routine optimization, in an effort to improve upon modified Yonehara’s disclosure. 
	 

Regarding claim 23, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses a zinc electrode ([0044]) obtained by the method according to claim 13.  

Regarding claim 24, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses a zinc-air battery ([0143]) comprising at least one zinc electrode according to claim 23 as a negative electrode ([0143]).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehara (US-20140205909-A1) in view of Lacoste (US-20180086646-A1) as applied to claim 13 above, and further in view of Zhu (CN-1482698-A, machine translation used for rejection below).

Modified Yonehara discloses all claim limitations of claim 13 as set forth above. Modified Yonehara (i.e. Lacoste) further discloses wherein said molar ratio defined by ZnO/Ca                        
                            
                                
                                    (
                                    O
                                    H
                                    )
                                
                                
                                    2
                                
                            
                        
                     is 2/1 ([0086]) Lacoste fails to disclose a molar ratio of 3/1 to 6/1. However, Lacoste discloses that one of ordinary skill in the art may substantially depart from the disclosed stoichiometric proportion ([0087]).

Zhu discloses a method of production of calcium zincate ([16]) for a zinc electrode ([30]) comprising mixing zinc oxide and calcium hydroxide ([27]) with water ([31]) wherein a molar ratio defined by ZnO/Ca(OH)2 is included between 4/1 and 1.5/1. Zhu further discloses that the method has “the advantages of simple process and short reaction time, and is suitable for large-scale production” ([7]).

Zhu and Yonehara are analogous art from the same field of endeavor, namely the fabrication of zinc electrodes comprising calcium zincate. Therefore it would have been obvious to one of ordinary skill in the art to have further modified Yonehara by employing the molar ratio disclosed by Zhu in order to further simplify the process of production of the calcium zincate as recognized by Zhu.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instantly claimed range is obvious over modified Yonehara’s disclosure.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 

Applicant has argued that Yonehara and Lacoste are silent about an essential feature of the claimed invention: allowing zincate crystals to form in-situ, resulting in zincate crystals that are homogeneous in size and uniformly distributed within the electrode (pg. 7, para. 2, pg. 8 para. 3). 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneous production of the zinc electrode with the calcium zincate, in-situ formation of calcium zincate, homogenous size and uniform distribution of the calcium zincate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Further applicant’s claim with respect to the differences between the technical effect of Lacoste and the present invention are not persuasive as Lacoste ([0025]) discloses an end point (1/1) of the disclosed mass ratio range of H20/(ZnO+Ca(OH)2) that would be expected to have the same technical effect as the present invention.

Regarding the argument that when applying the teaching of Lacoste, the skilled person would have prepared calcium zincate crystals separately from the production of the zinc 
electrode, the examiner notes that the claimed invention requires only that the calcium zincate be produced first in the process of producing the electrode. The claimed invention does not require in-situ or simultaneous production of the calcium zincate and electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        .

/Maria Laios/Primary Examiner, Art Unit 1727